           Case 1:19-mj-08615-UA Document 1 Filed 09/13/19 Page 1 of 8
                                                            ORIGINAL
Approved:
             KEDAR S. BHATIA
             Assistant United States Attorney

Before:      THE HONORABLE JAMES L. COTT
             United States M.agistrate Judge(l
             Southern Dis•trict of New York '[J.
                                                   9 -1\711ft\\ll 881 ~
                                                        QIJlj_~          ~


                                 -----x
 UNITED STATES OF AMERICA                        SEALED COMPLAINT

           - v. -                                Violations of
                                                 18 u.s.c.
 SYLVAIN GNALI GNAHORE,                          §§ 1344 and 2

                    Defendant.                   COUNTY OF OFFENSE:
                                                 NEW YORK
                                             X


SOUTHERN DISTRICT OF NEW YORK, ss.:

          ZACHARY K. GOODMAN, being duly sworn, deposes and says
that he is a Special Agent with the Federal Bureau of
Investigation and charges as follows:

                                  COUNT.ONE
                                 (Bank Fraud)

          1.   From at least in or about January 2018, up to and
including at least in or about June 2018, in the Southern
District of New York and elsewhere, SYLVAIN GNALI GNAHORE, the
defendant, willfully and knowingly, did execute and attempt to
execute a scheme and artifice to defraud a financial
institution, the deposits of which were then insured by the
Federal Deposit Insurance Corporation, and to obtain moneys,
funds, credits, assets, securities, and other property owned by,
and under the custody and control of, such financial
institution, by means of false and fraudulent pretenses,
representations, and promises, to wit, GNAHORE deposited
manipulated versions of checks into bank accounts he controlled
without being authorized to deposit the checks, and then
withdrew funds from those accounts.

          (Title 18, United States Code, Sections 1344 and 2.)

          The bases for my knowledge and for the foregoing
charges are, in p~~t, ~~ fg!lOWui
        Case 1:19-mj-08615-UA Document 1 Filed 09/13/19 Page 2 of 8



          2.   I am a Special Agent with the Federal Bureau of
Investigation ("FBI") and have been with the FBI for
approximately two years. Through my conversations, I have become
familiar with tax refund checks issued by New York State through
the New York State Department of Taxation and Finance ("DTF")
and by the federal government through the United States
Department of the Treasury ("DOT"). Through my training and
experience, I have become familiar with bank fraud and check
fraud schemes involving false identities.

           3.   I have participated in the investigation of this
matter, and I am familiar with the information contained in this
affidavit based on my own personal participation in the
investigation, my review of documents, and conversations that I
have had with other law enforcement officers and other
individuals.   Because this affidavit is being submitted for the
limited purpose of establishing probable cause, it does not
include all the facts that I have learned during the course of
my investigation.    Where the contents of documents, and the
actions and statements of others are reported herein, they are
reported in substance and in part, except where otherwise
indicated.

          4.   Based on my conversations with DTF employees, I
have learned the following:

               a.   New York State issues tax refund checks to
taxpayers who are entitled to refunds based on their annual
state tax filings.

               b.   DTF is responsible for processing and
mailing refund checks to individuals who are entitled to them.

               c.   In or around February 2017, DTF issued a
check to a particular individual ("Individual-1") worth $63.00
("Genuine Check-1"). Genuine Check-1 has security features that
are designed to prevent fraud. For example, there is a serial
number in the top left corner of the check that matches the
amount of the check. Because the check was issued for $63.00,
the serial number on Genuine Check-1 is "000000006300."
Likewise, Genuine Check-1 has a "PF number," PF1600328658, that
is unique to each check issued by DTF. The Genuine Check is
dated February 7, 2017.




                                    2
        Case 1:19-mj-08615-UA Document 1 Filed 09/13/19 Page 3 of 8



          5.   Based on my conversations with DOT employees, I
have learned the following:

               a.   DOT is responsible for issuing checks to
taxpayers who are entitled to a refund based on their federal
tax returns.

               b.   On or about April 24, 2018, DOT issued a
federal refund check to a particular individual ("Individual-2")
worth $255.00 ("Genuine Check-2"). Genuine Check-2 has a unique
check number in the top right portion of the check and features
the last name of Individual-2 near the bottom left portion of
the check.

               c.   On or about May 3, 2018, DOT issued a
federal refund check to a particular individual ("Individual-3")
worth $550.00 ("Genuine Check-3"). Genuine Check-3 has a unique
check number in the top right portion of the check and features
the last name of Individual-3 near the bottom left portion of
the check.

          6.   Based on my review of bank records and my
conversations with DTF employees, I have learned that, between
January and June 2018, several manipulated versions of Genuine
Check-1 (together, the "Manipulated DTF Checks") were deposited
into a number of different bank accounts. The Manipulated DTF
Checks were altered so that they showed much larger values than
the one on Genuine Check-1, and they showed different payees who
were not Individual-1. Rather than showing the original payee,
the payees on the manipulated checks matched the names of the
account holders for the bank accounts into which the checks were
deposited. However, the Manipulated DTF Checks all contained the
same serial number as Genuine Check-1, 000000006300, which did
not match the values on the manipulated checks, and the same PF
number, PF1600328658.

          7.   Based on my review of bank records and my
conversations with DOT employees, I have learned that
manipulated versions of Genuine Check-2 and Genuine Check-3 were
deposited into different bank accounts. Those checks were also
altered to show greater values and different payees.

          8.   As set forth below, I have learned that SYLVAIN
GNALI GNAHORE, the defendant, deposited manipulated versions of
Genuine Check-1, Genuine Check-2, and Genuine Check-3 into bank
accounts he controlled without being authorized to deposit the
checks, and then withdrew funds from those accounts and
Qthtrwiue uoing the fund5 generated from thG mJnipuldt~d thecks.

                                    3
        Case 1:19-mj-08615-UA Document 1 Filed 09/13/19 Page 4 of 8



               The "Land Lockedi" Accounts at Bank-1

          9.   Based on my review of bank records, including
bank surveillance photographs, I have learned the following:

                a.  On or about May 10, 2018, an individual
opened a checking account in the name "Land Lockedi" at a
national bank whose accounts are insured by the Federal Deposit
Insurance Corporation ("Bank-1"). On or about the same day, an
individual opened a savings account in the name "Land Lockedi"
at Bank-1. The individual who opened the accounts provided a
particular email address (the "Lockedi Email Address") and a
particular telephone number ending in 1393 (the "1393 Number")
A foreign passport with a particular passport number ("Passport
Number-1") was used to open each account. The accounts were
opened at a branch of Bank-1 in the Bronx, New York.

               b.   On or about May 10, 2018, an individual
matching the appearance of SYLVAIN GNALI GNAHORE, the defendant,
based on law enforcement records, social media records, and
records from the New York State Department of Motor Vehicles
("DMV"), deposited a money order into the "Land Lockedi"
checking account.

               c.   On or about June 4, 2018, an individual
matching the appearance of GNAHORE based on law enforcement,
DMV, and social media records deposited a manipulated DOT refund
check into the "Land Lockedi" checking account. The manipulated
check has the same check number and issue date as Genuine Check-
2, and features the last name of Individual-2 in the bottom left
portion of the check. However, the manipulated check is
addressed to "LANDE. LOCKEDI" at a particular address in New
York, New York ("Address-I") and has a stated value of
$8,963.00. The manipulated check was deposited at an automated
teller machine ("ATM") in the Bronx.

               d.   On or June 5, 2018, an individual matching
the appearance of GNAHORE based on law enforcement, DMV, and
social media records deposited a manipulated version of Genuine
Check-1 into the "Land Lockedi" checking account. The
manipulated check has the same serial number as Genuine Check-1,
000000006300, and the same PF number, PF1600328658. However, the
manipulated check is addressed to "LAND LOCKEDI" at Address-I
and has a stated value of $8,963.00, the same value as the
manipulated DOT refund ~heck deposited on or about the day
before. The manipulated check is dated May 30, 2017. The
manipulated check was deposited at an ATM in the Bronx.



                                    4
        Case 1:19-mj-08615-UA Document 1 Filed 09/13/19 Page 5 of 8



               e.   On or about June 5, 2018, an individual
matching the appearance of GNAHORE based on law enforcement,
DMV, and social media records withdrew $20.00 from the "Land
Lockedi" checking account. The funds were withdrawn from an ATM
in Manhattan.

                f.  On or June 6, 2018, an individual matching
the appearance of GNAHORE based on law enforcement, DMV, and
social media records deposited a manipulated version of Genuine
Check-1 into the "Land Lockedi" savings account. The manipulated
check has the same serial number as Genuine Check-1,
000000006300, and the same PF number, PF1600328658. However, the
manipulated check has a stated value of $9,965.77 and is
addressed to "LAND LOCKED!" at Address-1. The manipulated check
is dated "Juin 02 2017."

               g.   On or about June 6, 2018, an individual
matching the appearance of GNAHORE based on law enforcement,
DMV, and social media records withdrew $100.00 from the "Land
Lockedi" checking account. The funds were withdrawn from an ATM
in the Bronx.

          10. Based on my review of telephone company records,
I have learned that the user who registered the 1393 Number
i.e., the telephone number used to open the "Land Lockedi"
accounts, provided an email address including his first and
middle names (the "Gnali Email Address") to his telephone
company.

          11. Based on my review of records from Google, Inc.
("Google"), I have learned that the user who registered the
Gnali Email Address provided the name "Sylvain Gnali."

          12. Based on my review of publicly available
information from Facebook, Inc. ("Facebook"), I have learned
that there is a Facebook user with the name "Opah Sylvain Gnali"
and the username "opahsylvain.gnali.1." Photographs on the
"opahsylvain.gnali.1" account, including the profile photograph,
show an individual matching the appearance of SYLVAIN GNALI
GNAHORE, the defendant, depositing manipulated checks in the
"Land Lockedi" accounts, as set forth above.

               The "Land Lockedi" Account at Bank-2

          13. Based on my review of bank records, including
bank surveillance photographs, I have learned the following:




                                    5
 •'
         Case 1:19-mj-08615-UA Document 1 Filed 09/13/19 Page 6 of 8



                a.   On or about May 11, 2018, an individual
opened a checking account in the name "Land Lockedi" at an
international bank whose accounts are insured by the Federal
Deposit Insurance Corporation ("Bank-2"). The account opening
statements indicate that the account was opened using a passport
issued by the Republic of Mali with Passport Number-1. The
account opening statements list the Lockedi Email Address and
the 1393 Number, i.e., the same email and phone number used to
open the "Land Lockedi" accounts at Bank-1. The account was
opened at a branch of Bank-2 in the Manhattan borough of New
York, New York.

               b.   An image of the passport used to open the
"Land Lockedi" account at Bank-2 (the "Lockedi Passport"),
bearing the name "Land Lockedi" and Passport Number-1, shows an
individual matching the appearance of SYLVAIN GNALI GNAHORE, the
defendant, based on bank surveillance photographs for the "Land
Lockedi" accounts at Bank-1 and law enforcement, OMV, and social
media records.

               c.   On or about June 20, 2018, an individual
deposited a manipulated DOT federal refund check into the "Land
Lockedi" accounts at Bank-2. The manipulated check has the same
check number and issue date as Genuine Check-3, and features the
last name of Individual-3 in the bottom left portion of the
check. However, rather than having a stated value of $550.00,
like Genuine Check-3, the manipulated check had a stated value
of $15,550.00. The manipulated check was addressed to "LAND
LOCKEDI" at Address-1.

                 The "David Diop" Account at Bank-3

          14. Based on my review of bank records, including
bank surveillance photographs, I have learned the following:

               a.    On or about June 25, 2018, an individual
opened a checking account in the name "David Diop" at an
international bank. whose accounts are insured by the Federal
Deposit Insurance Corporation ("Bank-3").

               b.   An image of the passport used to open the
account (the "Diop Passport") shows an individual matching the
appearance of SYLVAIN GNALI GNAHORE, the defendant, based on
bank surveillance photographs for the "Land Lockedi" accounts at
Bank-1 and law enforcement, OMV, and social media records.
Furthermore, the photograph of GNAHORE in the Diop Passport
appears to be the same photograph as the one in the Lockedi
Pa.ooport.

                                     6
 ,.,    Case 1:19-mj-08615-UA Document 1 Filed 09/13/19 Page 7 of 8



               c.   The Diop Passport shows the name "David
Diop," a particular passport number ("Passport Number-2"), and
appears to be issued by the Republic of Mali.

               d.   The account opening statements for the
"David Diop" account at Bank-3 list the Gnali Email Address.

               d.   On or about July 17, 2018, an individual
deposited a manipulated DOT refund check into the "David Diop"
account at Bank-3. The manipulated check has the same check
number as Genuine Check-2, and features the last name of
Individual-2 in the bottom left portion of the check. However,
rather than having a stated value of $255.00, like Genuine
Check-2, the manipulated check had a stated value of $19,550.00.
The manipulated check was addressed to "DAVID DIOP" at a
particular address in the Bronx ("Address-2").

                The "David Diop" Account at Bank-1

          15. Based on my review of bank records, including
bank surveillance photographs, I have learned the following:

               a.   On or about June 19, 2018, an individual
opened a checking account in the name "David Diop" at a national
bank whose accounts are insured by the Federal Deposit Insurance
Corporation ("Bank-1"). The account opening statements indicate
that the account was opened using a foreign passport with
Passport Number-2, i.e., the same passport used to open the
"David Diop" account at Bank-3. The account was opened at a
branch of Bank-1 in the Bronx.

               e.   On or about June 29, 2018, an individual
deposited a manipulated DOT refund check into the "David Diop"
account at Bank-1. The manipulated check has the same check
number and issue date as Genuine Check-3, and features the last
name of Individual-3 in the bottom left portion of the check.
However, rather than having a stated value of $550.00, like
Genuine Check-3, the manipulated check had a stated value of
$7,550.00. The manipulated check was addressed to "DAVID DIOP"
at an address similar to but slightly different from Address-2.

                                 * * *
          16. All of the deposits or withdrawals specifically
identified in this Complaint were made at ATMs. Based on my
training and experience, I know that an individual engaged in
fraudulent activity is more likely to use ATMs to deposit checks
or make withdrawals than to ~9~ h~m~n tellero, The rea30D i3


                                    7
        Case 1:19-mj-08615-UA Document 1 Filed 09/13/19 Page 8 of 8



that an individual engaged in fraudulent activity will not be
prompted to show identification if he or she uses an ATM, which
could happen if he or she transacted with human tellers.

           17. When checks are deposited, the account holder is
typically permitted to withdraw a certain amount of cash based
on the purportedly valid deposit. In some instances, the
deposited check was rejected by the bank as potentially
fraudulent or otherwise defective. In these instances, the
account holder was liable for the value of the cash dispensed by
the bank. If the account holder declined to pay or was unable to
pay, the bank was liable for the value of the cash that it
dispensed.

          WHEREFORE, deponent respectfully requests that a
warrant be issued for the arrest of SYLVAIN GNALI GNAHORE, the
defendant, and that he be arrested, and imprisoned or bailed, as
the case may be.



                           ~ : - : : : : R Y K. GOODMAN
                           Federal Bureau of Investigation

                    this




                                    8
